By the whole Court.
It appears, by tbe submission, that it was the intention of the parties, to refer the whole matter of the damages done by the trespass, on the body of the infant, to the decision of the arbitrators; and the award is correspondent to tbe submission: And tbe plaintiff bad right to receive satisfaction for the trespass done to his son (as be was his natural guardian) as well as for tbe damage done to himself; and it is immaterial whether the damage was ascertained by agreement of tbe parties, or award of arbitrators: Therefore, a recovery in this case will be a bar of any action *218for that trespass, and the awarding entire damages cannot prejudice the defendant. — So judgment was for the plaintiff.